Proceeding pursuant to article 78 of the CPLR to, annul a determination of the Police Commissioner of the County of Suffolk dated September 10, 1970, which dismissed petitioner from his position as patrolman, effective September 14, 1970. Determination confirmed and proceeding dismissed on the merits, without costs. Petitioner was found guilty of four charges, involving six specifications. In our opinion, the charge specifying that he associated or fraternized with a certain person known to him to have been convicted of a crime was not proven by substantial evidence. However, the other charges were supported by substantial evidence and respondent’s determination should be confirmed. Hopkins, Acting P. J., Martuscello, Shapiro, Gulotta and Brennan, JJ., concur.